Title: From Thomas Jefferson to Emmanuel Grouchy, 14 August 1821
From: Jefferson, Thomas
To: Grouchy, Emmanuel


Sir
Monticello
Aug. 14. 21.
Your favor of the 4th is recieved and in it the libel of the Baltimore telegraph. the abuses of a free press cannot be separated from their wholsome uses. They carry their own remedy by the absolute contempt they excite. I have never noticed them nor otherwise answered them than by the tenor of my life. this is a mere electioneering pasquinade. the world has learned to estimate justly the claims of the Hartford convention men to be the exclusive disciples and friends of Washington, and apply to them the scriptural text ‘not every one that crieth unto me, Lord, Lord shall enter the kingdom of heaven, but he that doth the will of my father which is in heaven.’I doubt much, indeed I should despair of your getting a French school in this neighborhood. our people are generally farmers who bring up their sons to their own industrious occupations and the 2. little villages near us, 6 miles apart would not furnish half a dozen scholars. I should suppose Richmond a much more promising place. there is a mr Stack there a respectable classical teacher who, I am told wishes to associate a French teacher to his school. my journey has been delayed till the day after tomorrow when I shall set out for my place 90. miles S.W. where I shall be occasionally and mostly till December. I have therefore thought it a duty to return the certificate of Marshal Grouchy which you had inclosed me. I salute you with my best wishes for your success and with the assurances of my great respect.Th: Jefferson